Mr. Justice Carter delivered the opinion of the court: This case is similar in all questions but one to Hoyne v. Danisch, (ante, p. 467,) this being an information filed against John Ling, as police magistrate of Wilmette, and the other being against Frank P. Danisch, as clerk of the municipal court of Chicago. In this case the State’s attorney has appealed and appellee has filed cross-errors, while in the other case the position of the parties was reversed in that regard. Appellee, under cross-errors, has raised a question as to the constitutionality of the State’s Attorney Salary act not raised in’ the other case. He argues that the title of the act as it went into force July 1, 1912, (Hurd’s Stat. 1913, p. 1252,) does not cover the provisions incorporated into the amendment of July 1, 1913. The title of the original act reads: “An act fixing and providing for the payment of the salaries of State’s attorneys and their assistants, defining their duties, providing for the appointment of assistants, and to provide for the collection and disposition of the fees provided by law to be paid to the State’s attorney, and to repeal all acts in conflict therewith.” The original act, in the body, referred to fees, fines and penalties but did not use the word “forfeitures,” the last sentence of section 4 of the original act reading: “And the State’s attorney shall have no further interest in fines, conviction fees, penalties, or moneys collected by virtue of such office other than to see that they are paid to the proper authorities.” The amendment of July 1, 1913, amended section 4 so as to include, specifically, “forfeitures” along with fines and penalties, and changed the wording of the last sentence of section 4 so as to read, “the State’s attorney shall have no further interest in conviction fees, fines, forfeitures and penalties or moneys collected by virtue of such office.” It also amended the title of the original act so as to read, “to provide for the collection and disposition of fees, fines, forfeitures and penalties,” etc. It is insisted that fines, penalties and forfeitures are not fairly included in the title of the original act, and that therefore, under the requirements of that part of section 13 of article 4 of the constitution which reads, “no act hereafter, passed shall embrace more than one subject, and that shall be expressed in the title,” the amendment is unconstitutional, as not germane to the subject matter expressed in the original title. It has been repeatedly held by this court that the title is not required to contain all the details afterward set out in the act; that the title need not be an index of the contents of the act; that it need only set out the subject matter in a general form. (People v. Hazelwood, 116 Ill. 319; People v. Commercial Life Ins. Co. 247 id. 92.) This court has held that the word “germane,” as used in construing this provision of the constitution, means that the various provisions of an act must be allied or have a common tie; that if there is any question about a provision being within the title it will be decided on the basis whether or not the provision tends to promote the object and purpose of the act as expressed in the title. (Dolese v. Pierce, 124 Ill. 140.) A provision which tends legitimately to accomplish the legislative purpose of the subject expressed in the title is properly included in the act. (People v. McBride, 234 Ill. 146.) To render a provision of the act void because not expressed in the title it must have no connection or relation therewith. (People v. Sayer, 246 Ill. 382.) All provisions which are incidental or auxiliary to or in any reasonable'sense will promote the object as indicated in the title are legitimately included in the act. (People v. Huff, 249 Ill. 164.) The word “subject,” as used in the constitution, signifies the basis or principal object of the act. It may contain many objects growing out of and germane to it. Any matter or thing which may reasonably be said to be subservient to the general subject or purpose will be germane and properly included in the law. (People v. Sargent, 254 Ill. 514.) The principal purpose of the original act was to provide for the payment of fixed salaries-to State’s attorneys. The word “fees,” as used in the title of that act, plainly included the collection and disposition of all compensation theretofore paid to them. It not only included the fees collected from fines, but the fees and commissions collected from penalties and forfeitures. The disposition of fines, penalties and forfeitures, as provided for in the act, was but incidental and auxiliary to the principal object and purpose of the law. The law is not unconstitutional for the reasons here urged. In addition to the cases already cited, the following, among many others, support this conclusion: O’Leary v. County of Cook, 28 Ill. 534; Potwin v. Johnson, 108 id. 70; Donnersberger v. Prendergast, 128 id. 229; People v. Blue Mountain Joe, 129 id. 370; In re St. Louis Loan and Investment Co. 194 id. 609; Morrison v. People, 196 id. 454; Gage v. City of Chicago, 203 id. 26; Lang v. Friesenecker, 213 id. 598. All the other questions necessary to a disposition of this case are disposed of in the opinion in Hoyne v. Danisch, supra. Under the conclusions reached in that case the decree of the circuit court must be reversed and the cause remanded to that court, with directions to enter a decree in harmony with the views therein expressed. Reversed and remanded, with directions.